DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al (Cook) (US5,934,099).
Regarding claim 1, Cook teaches a container system (Fig. 6A) comprising a vessel (52) configured to contain a first fluid therein; a shell (50) removably attached about an exterior of the vessel, a vessel lid (in the below annotated Fig) removably attached to an open end of the vessel, the open end extending outside (top perimeter) of the shell; a cup (42) movable between a nested position (Fig. 6A) and a removed position, the cup being at least partially nested with a lower portion of the vessel (Fig. 6A), removably attached to the vessel, and within the shell when in the nested position; and a cup lid (30) fixed to the container system in the nested, stowed configuration and removable from the container system to cover the cup when the cup is un-nested from the vessel (where the lid is capable of resting on the cup).
Regarding claim 10, further comprising a plug fitting (58) on either the vessel fid or on an open bottom of the shell.
Regarding claim ll, further comprising a base member (42) on the cup, the base member providing an interface between the bottom of the cup and a surface onto which the cup is placed.
Regarding 12, further comprising a foot (in the below annotated Fig) on a base of the shell, the foot providing an interface between the bottom of the shell and a surface onto which the shell is placed.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 14-20 are allowable.  
Regarding claim 14, the prior art discloses the claim in part, however, the prior art does not disclose the claim, as a whole.  In particular, the prior art does not disclose the last 4 lines (of claim 14) as being obvious, in light of the other claimed limitations of claim 14.
Regarding claim 19, the prior art discloses the claim in part, however, the prior art does not disclose the claim, as a whole.  In particular, the prior art does not disclose the last 4 lines (of claim 19) as being obvious, in light of the other claimed limitations of claim 19.
Claims 2-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736